                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION



BLUE FIN TANKERS INC.,
               Plaintiff,

                  v.
                                                                      C.A. No. 3:19-cv-03055
VALERO MARKETING AND SUPPLY
COMPANY, Defendant




NOTICE OF SETTLEMENT AND REQUEST TO HOLD DOCKET CONTROL ORDER
                          IN ABEYANCE

       Plaintiff Blue Fin Tankers Inc. (“Plaintiff” or “Blue Fin”), by and through its attorneys,

Holland & Knight LLP, submits with consent from defendant Valero Marketing and Supply

Company (“Defendant” or “Valero”) (Blue Fin and Valero, collectively, the “Parties”) this notice

of settlement and request to hold the Docket and Control Order (Dkt. # 25) in abeyance for forty

five (45) days.

                                           BACKGROUND

       1.         The Court issued a Docket Control Order on October 25, 2019 (Dkt. # 11) setting

discovery and motion deadlines, which Docket Control Order was amended on June 18, 2020 (Dkt.

# 18), September 1, 2020. (Dkt. # 23), and December 11, 2020 (Dt. # 25).

       2.         The Parties are pleased to report that they have reached a settlement in principle in

this matter. The Parties are currently in the process of memorializing their settlement in writing,

and anticipate that a written agreement will be fully executed and completed in the coming weeks.
The Parties’ settlement contemplates Plaintiff voluntarily dismissing this action upon execution of

a written settlement agreement and Defendant’s performance of the term thereof.

        3.      In light of these developments, the Parties request that the current dates and

deadlines in the Docket Control Order (Dkt. # 25) be held in abeyance for a period of forty five

(45) days, during which time the Parties anticipate a written settlement agreement will be executed

and this action will be voluntarily dismissed.

        4.      In the event that this matter is not voluntarily dismissed by February 3, 2021, the

Parties will submit a joint status report.

                                             CONCLUSION

        For all of the reasons stated herein, Plaintiff Blue Fin requests that the current dates and

deadlines in the Docket Control Order (Dkt. # 25) be held in abeyance for a period of forty five

(45) days.

Date: December 23, 2020

                                                             HOLLAND & KNIGHT LLP

                                                                     s// James Power

                                                             James H. Power
                                                             State Bar No. 24026397
                                                             Federal I.D. No. 433050

                                                             Holland & Knight LLP
                                                             1100 Louisiana Street Suite 4300
                                                             Houston, Tx 7700

                                                             Attorneys for Blue Fin Tankers Inc.




                                                 2
                                CERTIFICATE OF CONFERENCE

       I, James H. Power, counsel for Plaintiff, and counsel for Defendant, Kip S. Brar, have

conferred on this notice and requests for an abeyance on December 23, 2020 and Defendant

consent.



                                            /s/ James H. Power
                                            James H. Power




                               CERTIFICATE OF SERVICE

       The undersigned attorney certifies that on December 23, 2020, a true and correct copy of

the foregoing document was served via the Court’s electronic filing system upon the following:

       Kip S. Brar
       NICHOLS BRAR WEITNER & THOMAS LLP
       P.O. Box 920837
       Houston, Tx. 77292
       ebrar@micholsbrar.com

       Counsel for Valero Marketing and Supply Company


                                            /s/ James H. Power
                                            James H. Power




                                               3
